UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------x

ESLAM HASSAN,

                            Plaintiff,                            MEMORANDUM AND ORDER
                                                                      18-CV-7025 (PKC)

                 -against-

CORRECTIONAL OFFICER JOHN DOE;
CAPTAIN JOHN DOE; CORRECTIONAL
OFFICER JOHN DOE; WARDEN AND
SUPERINTENDENT JOHN AND JANE DOES;
GREGORY KUCZINSKI; COMMISSIONERS
JOHN AND JANE DOES; SCOTT M. STRINGER;
CHARLES CASTALDO; ANASTASIA PEREZ; and
KRYSTYNA BORKOWSKA,

                           Defendants.
--------------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

        Plaintiff Eslam Hassan, currently incarcerated at Great Meadow Correctional Facility,

brings this pro se action under 42 U.S.C. § 1983 (“§ 1983”) related to events that allegedly

occurred while he was previously housed at the Brooklyn Detention Center (“B.K.D.C.”). On

December 17, 2018, the Court denied Plaintiff’s request for appointment of counsel.          On

December 19, 2018, the Court granted Plaintiff’s application to proceed in forma pauperis (“IFP”)

pursuant to 28 U.S.C. § 1915. For the reasons discussed below, Plaintiff’s claims against Warden

and Superintendent John and Jane Does, Gregory Kuczinski, Commissioners John and Jane Does,

Scott M. Stringer, Charles Castaldo, Anastasia Perez, and Krystyna Borkowska are dismissed. The

case will proceed as to the two John Doe Correctional Officers and Captain John Doe.




                                                         1
                                           BACKGROUND

        Plaintiff states that on February 18, 2016, between approximately 5:00 a.m. and 6:00 a.m.,

he was attacked by another inmate in Unit 5C at the B.K.D.C. and suffered serious injuries that

required him to be transported to a hospital. (Compl., Dkt. 1, at ECF 1 2.) Plaintiff states that the

inmate who attacked him at the B.K.D.C. had previously attacked him on February 15, 2016, while

they were both housed at the Anna M. Kross Center (“A.M.K.C.”) at Rikers Island. (Id.)

According to Plaintiff, the two Correctional Officer John Doe Defendants and Defendant Captain

John Doe

        breached [their] duty to protect and exercised deliberate indifference to
        plaintiff’s safety and health by failing to protect me the plaintiff from any
        prison attack or inmate attack and to look up on recently attacks or fights as
        I had . . . a fight with the same inmate where I got jumped at 2/15/16 in
        A.M.K.C. and got attack[ed] by him same inmate on 2/18/16 in B.K.D.C.
        that it was a serious conflict between me and the inmate before and they
        refuse to authorize safety or health or any enemies [th]at were at risk.

Id. at 3. Plaintiff further alleges that these Defendants also failed to immediately “protect plaintiff

from the attack as soon as they knew it was occurring and didn’t press any code emergence of the

attack or didn’t call anything on the matter on the incident as it was viewed . . . .” Id. at 4. Plaintiff

seeks, inter alia, money damages. Id. at 6.

                                     STANDARD OF REVIEW

        Under 28 U.S.C. § 1915(e)(2)(B), a district court shall dismiss an IFP action where it is

satisfied that the action “(i) is frivolous or malicious; (ii) fails to state a claim on which relief may

be granted; or (iii) seeks monetary relief against a defendant who is immune from such relief.” At

the pleadings stage of the proceeding, the Court must assume the truth of “all well-pleaded,

nonconclusory factual allegations” in the complaint. Kiobel v. Royal Dutch Petroleum Co., 621


        Citations to “ECF” refer to the pagination generated by the Court’s CM/ECF docketing
        1

system and not the document’s internal pagination.
                                                    2
F.3d 111, 124 (2d Cir. 2010) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). A complaint

must plead sufficient facts to “state a claim to relief that is plausible on its face.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007). A district court “shall review, before docketing, if feasible

or, in any event, as soon as practicable after docketing, a complaint in a civil action in which a

prisoner seeks redress from a governmental entity or officer or employee of a governmental

entity.” 28 U.S.C. § 1915A(a). Furthermore, it is axiomatic that pro se complaints are held to less

stringent standards than pleadings drafted by attorneys and the Court is required to read the

plaintiff’s pro se complaint liberally and interpret it to raise the strongest arguments it suggests.

Erickson v. Pardus, 551 U.S. 89, 94 (2007); Hughes v. Rowe, 449 U.S. 5, 9–10 (1980); Sealed

Plaintiff v. Sealed Defendant #1, 537 F.3d 185, 191–93 (2d Cir. 2008).

                                           DISCUSSION

       Plaintiff’s claims against Warden and Superintendent John and Jane Does, Gregory

Kuczinski, Commissioners John and Jane Does, Scott M. Stringer, Charles Castaldo, Anastasia

Perez, and Krystyna Borkowska must be dismissed because Plaintiff has not advanced any facts

connecting these individuals to the alleged constitutional violation. In a civil rights action, a

plaintiff must demonstrate the defendant’s direct or personal involvement in causing the

constitutional deprivation. Farrell v. Burke, 449 F.3d 470, 484 (2d Cir. 2006); Wright v. Smith,

21 F.3d 496, 501 (2d Cir. 1994); Leibovitz v. City of New York, No. 15-CV-1722, 2015 WL

3971528, at *4 (E.D.N.Y. June 30, 2015); Holmes v. Kelly, No. 13-CV-3122, 2014 WL 3725844,

at *2 (E.D.N.Y. July 25, 2014). A plaintiff must “allege a tangible connection between the acts of

the defendant and the injuries suffered.” Bass v. Jackson, 790 F.2d 260, 263 (2d Cir. 1986).

       To the extent Plaintiff seeks to hold these Defendants accountable based on their

supervisory positions, the Court notes that liability under § 1983 cannot generally be imposed on



                                                  3
a supervisor solely based on her position, and there is no respondeat superior or vicarious liability

under § 1983. See Iqbal, 556 U.S. 676 (“Because vicarious liability is inapplicable to Bivens and

§ 1983 suits, a plaintiff must plead that each Government-official defendant, through the official’s

own individual actions, has violated the Constitution.”); Hernandez v. Keane, 341 F.3d 137, 144

(2d Cir. 2003); Hurdle v. Pagnotta, No. 16-CV-4186, 2016 WL 4186974, at *2 (E.D.N.Y. Aug. 5,

2016).       Here, Plaintiff fails to allege any facts to support a claim against Warden and

Superintendent John and Jane Does, Gregory Kuczinski, Commissioners John and Jane Does,

Scott M. Stringer, Charles Castaldo, Anastasia Perez, and Krystyna Borkowska, and there is

nothing in the complaint to suggest that any of these Defendants had any direct involvement with,

knowledge of, or responsibility for the alleged deprivation of Plaintiff’s civil rights.

         Accordingly, all claims against Warden and Superintendent John and Jane Does, Gregory

Kuczinski, Commissioners John and Jane Does, Scott M. Stringer, Charles Castaldo, Anastasia

Perez, and Krystyna Borkowska are dismissed. 28 U.S.C. §§ 1915A; 1915(e)(2)(B). No summons

shall issue as to these Defendants, and the Clerk of Court is directed to amend the caption to reflect

the dismissal of these individuals.

         Plaintiff’s claims against the two John Doe Correctional Officers and Captain John Doe

shall proceed. The Court requests that Corporation Counsel ascertain the full names and service

addresses of these Defendants, who were allegedly involved in the incident at the B.K.D.C. on

February 18, 2016. 2       See Valentin v. Dinkins, 121 F.3d 72 (2d. Cir. 1997) (per curiam).

Corporation Counsel need not undertake to defend or indemnify these individuals at this juncture.

This Order merely provides a means by which Plaintiff may name and properly serve these three

Defendants as instructed by the Second Circuit in Valentin. Corporation Counsel is hereby



         2
             Plaintiff describes these three Defendants in his complaint. (See Compl. at 7.)
                                                    4
requested to produce the information specified above regarding the identity and service addresses

of the two John Doe Correctional Officers and Captain John Doe within forty-five (45) days from

the entry of this Order. Once this information is provided, Plaintiff’s complaint shall be deemed

amended to reflect the full names and service addresses of these three Defendants; summonses

shall issue; and the United States Marshal Service shall serve the summonses, the complaint, and

this Order upon them without prepayment of fees.

       The Clerk of Court shall send a copy of this Order to the Corporation Counsel for the City

of New York, Special Federal Litigation Division. The case is referred to the Honorable Lois

Bloom, Magistrate Judge, for pretrial supervision. The Court certifies pursuant to 28 U.S.C.

§ 1915(a)(3) that any appeal would not be taken in good faith and therefore IFP status is denied

for purpose of an appeal. Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

                                                    SO ORDERED.

                                                    /s Pamela K. Chen
                                                    Pamela K. Chen
                                                    United States District Judge

Dated: January 4, 2019
       Brooklyn, New York




                                               5
